     Case 2:18-cv-01111-JCM-VCF Document 29 Filed 11/13/19 Page 1 of 2




 1    MICHAEL A. FEDERICO, ESQ.
      Nevada Bar No. 005946
 2    OLSON, CANNON, GORMLEY
      ANGULO & STOBERSKI
 3    9950 West Cheyenne Avenue
      Las Vegas, Nevada 89129
 4    Telephone: (702) 384-4012
      Facsimile: (702) 383-0701
 5    mfederico@ocgas.com

      Attorney for Defendant
      COSTCO WHOLESALE CORPORATION
 7

 8                                  UNITED STATES DISTRICT COURT

 9                                         DISTRICT OF NEVADA

10                                                  ****

11    MARIYA GOTSEVA-JUAREZ, an individual,      ) CASE NO.: 2:18-cv-01111-JCM-VCF
                                                 )
12                          Plaintiff,           )
                                                 )
13    vs.                                        )
                                                 )
14    COSTCO WHOLESALE CORPORATION a • )
      Foreign Corporation; DOES I through X; and )
15    ROE CORPORATIONS I through X, inclusive, )
                                                 )
16                         Defendants.           )
                                                 )
17

18               STIPULATION AND ORDER FOR DISNIISSAL WITH PREJUDICE

19           Plaintiff MARIYA GOTSEVA-JUAREZ and Defendant COSTCO WHOLESALE

20    CORPORATION, by and through their respective counsel of record, hereby stipulate, pursuant to

21    FRCP 41(a)(1)(A)(ii), that the above-captioned action, and any and all claims asserted by Plaintiff

22    against Defendant in said captioned action is and are hereby DISMISSED WITH PREJUDICE.

23    ///

24    ///

25    ///

26    ///

27    ///

28    ///
     Case 2:18-cv-01111-JCM-VCF Document 29 Filed 11/13/19 Page 2 of 2




 1            All parties are to bear their own costs, attorneys' fees and expenses related hereto.

 2     DA1ED this        day of       /3      ,2019.         DATED this t( day of                     2019.

 3
       OLSON, CANNON, GORMLEY                                AYON LAW,
 4     ANGULO & STOBERSKI

 5

 6     MICHAEL A. FEDERICO, ESQ.                            LUIS A. AYO , E
       Nevada Bar No. 005946                                Nevada Bar No.: 009752
 7     9950 West Cheyenne Avenue                            8716 Spanish Ridge Ave., Ste. 115
       Las Vegas, Nevada 89129                              Las Vegas, Nevada 89148
 8     Attorneys for Defendant                              Attorney for Plaintiff
       COSTCO WHOLESALE CORPORATION                         MARIYA GOTSEVA-JUAREZ
 9

10                                                 ORDER

11           Pursuant to the Stipulation of Dismissal of the parties hereto, the above-captioned action and

12    any and all claims asserted by Plaintiff MARIYA GOTSEVA-JUAREZ against Defendant COSTCO

13    WHOLESALE CORPORATION in said captioned action is and are hereby DISMISSED WITH

14    PREJUDICE. All parties are to bear their own costs, attorney's fees and expenses related hereto.

15           IT IS SO ORDERED.
                      November 15, 2019
16           DATED:

17

18                                          UNITED STATES DISTRICT COURT JUDGE

19   Submitted by:

20   OLSON, CANNON, GORMLEY,
     ANGULO & STOBERSKI
21

22

23   MICITAEL A. FEDERICO, ESQ.
     Nevada Bar No.: 005946
24   9950 West Cheyenne Avenue
     Las Vegas, Nevada 89129
25   Attorney for Defendant
     COSTCO WHOLESALE CORPORATION
26

27

28


                                                  Page 2 of 2
